        Case 4:09-cr-00036-SWW Document 87 Filed 02/24/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA                   *
                                           *    CASE NO. 4:09CR00036-01 SWW
V.                                         *
                                           *
JUSTIN DANIEL DEATHERAGE                   *
                                           *


                                      ORDER

      On February 23, 2021, the Court held a hearing on the United States’

supplemental motion [ECF No. 85] to revoke the supervised release previously

granted Defendant. Defendant was present at the hearing. Also present was

Defendant’s attorney, Assistant Federal Public Defender Latrece E. Gray, and

Assistant United States Attorney Michael Gordon for the Government. Based on

statements of counsel, the Court found that Defendant has violated the conditions

of his supervised release without just cause.

      IT IS THEREFORE ORDERED AND ADJUDGED that the Government’s

supplemental motion to revoke supervised release [ECF No. 85] is GRANTED,

and that the supervised release previously granted Defendant is REVOKED.

Because the Government’s supplemental motion replaces the original, the original

motion [ECF No. 64] moot.




                                          1
        Case 4:09-cr-00036-SWW Document 87 Filed 02/24/21 Page 2 of 4




      IT IS FURTHER ORDERED that Defendant shall serve a term of

imprisonment of TWENTY-FOUR (24) MONTHS in the custody of the Bureau of

Prisons. This sentence will run consecutively to Defendant’s undischarged term of

imprisonment that he is currently serving at the Arkansas Department of

Correction. The Court recommends that Defendant be incarcerated at the Bureau

of Prisons facility in Seagoville, Texas.

      There will be FIVE (5) YEARS of supervised release following the term of

incarceration. All general and standard conditions of supervised release previously

imposed remain in full force and effect. In addition, Defendant will be subject to

the following special conditions of supervised release:


      1. Defendant must participate in sex offender treatment under the guidance
and supervision of the probation office and follow the rules and regulations of that
program, including submitting to periodic polygraph testing to aid in the treatment
and supervision process. Defendant must pay for the cost of treatment, including
polygraph sessions, at the rate of $10 per session, with the total cost not to exceed
$40 per month, based on ability to pay as determined by the probation office. If
Defendant is financially unable to pay for the cost of treatment, the co-pay
requirement will be waived.

       2. Defendant must not view or possess any "visual depiction" (as defined in
18 U.S.C. § 2256) including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C.
§ 2256), or any other material that would compromise Defendant’s sex offense-
specific treatment.

     3. Defendant must not enter adult bookstores, strip clubs, or adult sex-
themed entertainment businesses, or any establishments where such material or

                                            2
       Case 4:09-cr-00036-SWW Document 87 Filed 02/24/21 Page 3 of 4




entertainment, including material and entertainment involving children, is
available.

     4. Defendant must not access the Internet except for reasons approved in
advance by the probation officer.

     5. Defendant must allow the probation officer to install computer
monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(l)) that
Defendant uses.

        6. To ensure compliance with the computer monitoring condition,
Defendant must allow the probation officer to conduct initial and periodic
unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(l))
subject to computer monitoring. These searches will be conducted to determine
whether the computer contains any prohibited data prior to installation of the
monitoring software, whether the monitoring software is functioning effectively
after its installation, and whether there have been attempts to circumvent the
monitoring software after its installation. Defendant must warn any other people
who use these computers that the computers may be subject to searches pursuant to
this condition.

       7. Defendant must not participate in online gaming. Defendant must not
utilize or maintain any memberships or accounts of any social networking website
or websites that allow minor children membership, a profile, an account, or
webpage without approval of the probation office. This includes websites that
explicitly prohibit access or use by sex offenders.

       8. Defendant must submit his person, property, house, residence, vehicle,
papers, computers ( as defined in 18 U.S.C. § 1030(e)(l)), other electronic
communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds
for revocation of release. Defendant must warn any other occupants that the
premises may be subject to searches pursuant to this condition.

       9. The probation office will provide state officials with all information
required under any sexual predator and sexual offender notification and
registration statutes and may direct Defendant to report to these agencies
personally for required additional processing, such as an interview and assessment,
photographing, fingerprinting, polygraph testing, and DNA collection.

                                         3
        Case 4:09-cr-00036-SWW Document 87 Filed 02/24/21 Page 4 of 4




       10. Defendant must not have direct contact with any child he knows or
reasonably should know to be under the age of 18, including his own children,
without the permission of the probation officer. If Defendant has any direct
contact with any child he knows or reasonably should know to be under the age of
18, including your own children, without the permission of the probation officer,
he must report this contact to the probation officer within 24 hours. Direct contact
includes written communication, in-person communication, or physical contact.
Direct contact does not include incidental contact during ordinary daily activities in
public places.

       11. Defendant must not go to, or remain at, any place where he knows
children under the age of 18 are likely to be, including parks, schools, playgrounds,
and childcare facilities.

      The defendant is remanded to the custody of the United States Marshals

Service.

      IT IS SO ORDERED THIS 24TH DAY OF FEBRUARY, 2021.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE




                                          4
